67 F.3d 305
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samuel Joseph BOYD, a Nevada resident, Plaintiff-Appellant,v.WHITE CONSOLIDATED INDUSTRIES, INC., dba "WCI MajorAppliance Group," a Delaware Corporation;  WhiteConsolidated Industries "WCI" AcceptanceCorp., a Delaware corporation,Defendants-Appellees.
No. 94-15189.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 13, 1995.Decided Sept. 26, 1995.

Before:  HALL, KOZINSKI and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
For the reasons stated in the district court's order entered January 11, 1994, the mutual release was effective only as to claims arising from the Transamerica action.  Boyd seeks the release of claims held against him by White Consolidated Industries Acceptance Corporation, which arise from a separate and unrelated action.  Summary judgment was therefore properly granted.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3